PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
:
Zhou, et al.		     	       		    :				    
	
Application No.  16/036,632
:	DECISION ON PETITION
Filed:        July 16, 2018
:
Attorney Docket No. 31730/19400-00C

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on March 11, 2022.

The petition under 37 CFR 1.181 is granted. 

This application was held abandoned after no reply was thought to have been received to the Notice of Non-Compliant Amendment mailed November 17, 2021.  The notice set a shortened statutory period of reply of two months from its mailing date. Extensions of time under 37 CFR 1.136 were available.  A Notice of Abandonment was prematurely mailed on February 15, 2022, informing applicant that the application is abandoned for failure to file a timely reply to the November 17, 2021, communication.

The instant petition was filed March 11, 2022, wherein applicant maintains that the application was improperly held abandoned before the expiration of the statutory period for reply to the November 17, 2021, communication. Applicant states that a timely and proper reply was filed on March 11, 2022, with a request for an extension of time under 37 CFR 1.136(a) within the second month.

A review of the application file record did reveal that a reply to the Office communication mailed on November 17, 2021, was received on March 11, 2022, with a request for an extension of time under 37 CFR 1.136(a), within the second month.  Based on the aforementioned, it appears that the application was improperly held abandoned as a response was received prior to expiration of the period for reply set by the November 17, 2021, Office communication.  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 2179, for further processing including consideration of the reply filed on March 11, 2022.




Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET